DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Title
Response to Arguments
Applicant’s arguments, see page 9, filed 1/5/2022, with respect to the objection to the title have been fully considered and are persuasive. The objection to the title has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 

Claims 1-20 
Step 1: The claims each fall within a statutory category eligible for patent protection: process (claims 1-10), manufactures (claims 11-19), machines (claim 20). Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).

Claim 1 (Independent) 
	Step 2A, prong one: The claim recites: A … method for analyzing how a neural network has been trained (directed to the abstract idea of Mathematical Concepts and/or Mental Processes), the method comprising: causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (directed to the abstract idea of Mathematical Concepts); generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. directed to the abstract idea of Mathematical Concepts); and … each sample of training data positioned … based on the position value generated for the sample of training data (e.g. directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: computer-implemented … generating a graphical user interface that displays … within the graphical user interface, which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computer-implemented … generating a graphical user interface that displays … within the graphical user interface amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 11 (Independent) 
	Step 2A, prong one: The claim recites: … analyze how a neural network has been trained (directed to the abstract idea of Mathematical Concepts and/or Mental Processes ) by performing the steps of: causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (directed to the abstract idea of Mathematical Concepts); and generating … each sample of training data positioned … based on a position value generated for each sample of training data based on the portion of activation data corresponding to the sample of training data (directed to the abstract idea of Mathematical Concepts). 
 	Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor … a graphical user interface that displays … within the graphical user interface, which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor … a graphical user interface that displays … within the graphical user interface amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 20 (Independent) 
	Step 2A, prong one: The claim recites: … the steps of: causing a neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (directed to the abstract idea of Mathematical Concepts); generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. directed to the abstract idea of Mathematical Concepts); and … each sample of training data positioned … based on the position value generated for the sample of training data (e.g. directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of: A system, comprising: a memory storing a software application; and a processor that, when executing the software application, is configured to perform … generating a graphical user interface that displays … within the graphical user interface, which is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The system, comprising: a memory storing a software application; and a processor that, when executing the software application, is configured to perform … generating a graphical user interface that displays … within the graphical user interface amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 2 and 12 
	Step 2A, prong one: The claim recites: wherein generating the position value for each sample of training data comprises performing a dimensionality reduction operation based on the plurality of portions of activation data (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 3 and 13 
	Step 2A, prong one: The claim recites: wherein a given portion of activation data comprises an N-dimensional vector, wherein N is a positive integer greater than two, and wherein the graphical user interface includes a two-dimensional projection of the plurality of portions of activation data (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claims 4 and 14
Step 2A, prong one: The claim recites: wherein generating the graphical user interface comprises generating a t-distributed stochastic neighbor embedding (t-SNE) map based on the plurality of portions of activation data (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
 
Claims 5 and 15
Step 2A, prong one: The claim recites: wherein generating … comprises: ranking each sample of training data based on the position value generated for the sample of training data to produce a plurality of ranked samples of training data (directed to the abstract idea of Mathematical Concepts); and positioning each ranked sample of training data within a grid (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and reiterating “the graphical user interface” performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and the graphical user interface performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h). 

Claims 6 and 16
Step 2A, prong one: The claim recites: further comprising: generating a confidence value for each sample of training data based on at least one activation level included in the portion of activation data corresponding to the sample of training data (directed to the abstract idea of Mathematical Concepts); receiving a selection of a first confidence criterion via the graphical user interface (directed to the abstract idea of Mathematical Concepts); determining a subset of samples of training data having confidence values that meet the first confidence criterion (directed to the abstract idea of Mathematical Concepts); and updating … to remove all samples of training data that are not included in the subset of samples of training data (directed to the abstract idea of Mathematical Concepts).
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and reiterating the graphical user interface performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and the graphical user interface performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 7
Step 2A, prong one: The claim recites: further comprising: wherein determining the subset of samples of training data comprises identifying at least one sample of training data having a confidence value that is greater than a confidence threshold corresponding to the confidence criterion (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 8
Step 2A, prong one: The claim recites: further comprising: wherein determining the subset of samples of training data comprises identifying at least one sample of training data having a confidence value that is less than a confidence threshold corresponding to the confidence criterion (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 9
Step 2A, prong one: The claim recites: wherein determining the subset of samples of training data comprises identifying at least one sample of training data corresponding to a portion of activation data that indicates an incorrect output of the neural network when the inference operation is executed (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and a GUI performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h). 

Claims 10 and 17
Step 2A, prong one: The claim recites: further comprising: 
generating a confidence value for each sample of training data by determining a difference value between a first activation level included in the portion of activation data corresponding to the sample of training data and a second activation level included in the portion of activation data corresponding to the sample of training data (directed to the abstract idea of Mathematical Concepts); and 
updating … each sample of training data based on the confidence value generated for the sample of training data (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and reiterating “graphical user interface” performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and the graphical user interface performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).

Claim 18
Step 2A, prong one: The claim recites: further comprising the steps of: … evaluating the logical expression to generate an expression value for each sample of training data based on the portion of activation data corresponding to the sample of training data (directed to the abstract idea of Mathematical Concepts); and updating … each sample of the training data based on the expression value generated for the sample of training data (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites “receiving a logical expression via the graphical user interface” – which is insignificant extra-solution activity which amount to mere data gathering as per MPEP 2106.05(g) – and those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and reiterating the graphical user interface performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are “receiving a logical expression via the graphical user interface” – which is insignificant extra-solution activity which amount to mere data gathering as per MPEP 2106.05(g) – and those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and the graphical user interface performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h). 

Claim 19
Step 2A, prong one: The claim recites: wherein the step of updating … each sample of the training data comprises: ranking each sample of training data based on the expression value generated for the sample to produce a plurality of ranked samples of training data (directed to the abstract idea of Mathematical Concepts); and … the plurality of ranked samples of training data (directed to the abstract idea of Mathematical Concepts). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites no additional limitations beyond those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, and reiterating the graphical user interface performing mere display which is insignificant extra-solution activity which amount to mere outputting as per MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements are those already addressed above for the claim(s) upon which this/these claim(s) depend(s): computer elements amounting to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f) -- and the graphical user interface performing mere display which is insignificant extra-solution activity which amount to mere outputting insufficient to render the claim(s) as directed to significantly more than the abstract idea as per MPEP 2106.05(g). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
 

Appropriate corrections are required.





PRIOR ART
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. In Re pages 9-10, applicant argues that the applied art fails to teach generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data; and generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data. Specifically, applicant argues that in Chung the graphs show only the positions of filter coefficients which are not position values for each sample of training data, and that Ji also fails to teach or suggest these limitations.
	Examiner disagrees. The activation maps of Chung do meet the broadest reasonable interpretation (BRI) of being GUI visualizations of position data “based on” the activations corresponding to the training sample, as the activations are produced by a sample and the visualization is a 2D embedding view produced by using t-SNE for dimensionality reduction to generate the 2D position that is displayed in e.g. Figure 2 as described by §3.2.3. While this appears to only display points for one sample image at a time, Chung explicitly recites in §4.1 that the input layers takes in 32x32x3 input images (plural), making it clear that this display is available for multiple sample images even though it might not be simultaneous. Examiner notes that the claims as currently drafted never require a simultaneous display of the positions for multiple samples, and therefore, Chung does meet the BRI of the independent claims, and applicant’s argument is unpersuasive. 
	In Re page 10, applicant argues that Ji also fails to teach or suggest the above limitations of claim 1.
	Examiner disagrees. This is a conclusory statement devoid of articulated evidence or analysis, and therefore is unpersuasive and does not require further comment. However, upon further analysis, examiner has determined that Ji is better written as a separate rejection of claims 1-20 under §102 instead of being combined with Chung, since Ji fully anticipates all pending claims. Therefore, in the interest of compact prosecution, this is presented below as well. The detailed rejection makes it clear that the described neural embeddings (e.g. §1 or §2.1 or §3.1 or §4.2) meet the claimed activation data portions corresponding to the training samples, and dimensionality is reduced using t-SNE to generate position values for the samples which are displayed using a GUI to show the positions generated for the samples of training data (e.g. 4.3 or §5.1 or §5.1.1 or Figures 2,3,4 and the associated discussion). 
	All pending claims are properly rejected. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-14, and 20 is/are rejected under 35 U.S.C. §102(a)(1) as being anticipated by 
Chung (“ReVACNN: Real-Time Visual Analytics for Convolutional Neural Networks”).

Claim 1 (Independent)
Chung discloses: A computer-implemented method (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation) for analyzing how a neural network has been trained (e.g. §3.2.1: network visualization model … of the network during the training process or §3.2.2: Training statistics visualization or Figures 3, 4 and the associated discussion), the method comprising: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §3: monitor and interact with a convolutional neural network in real time during its training stage or §3.1: monitor the dynamic training process in real time … activation gradient maps so that users can explore various aspects of filters that are being trained; Also see §4.1 or Figures 1-7 and the associated discussion);
generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4). 

Claim 11 (Independent)
Chung discloses: A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation) to analyze how a neural network has been trained (e.g. §3.2.1: network visualization model … of the network during the training process or §3.2.2: Training statistics visualization or Figures 3, 4 and the associated discussion) by performing the steps of: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on a position value generated for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4). 

Claim 20 (Independent)
Chung discloses: A system, comprising: a memory storing a software application; and a processor that, when executing the software application (e.g. §3.1: runs completely in an easily accessible web browser on the client side or §5: we relied on ConvNetJS, a Javascript-based library for deep learning; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the javascript (software) application running in an accessible in a web browser (software) on the client side (the client computer which would be understood to be running software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application) meets this limitation)), is configured to perform the steps of: 
causing a neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data, generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §3.1: vector representation, activation map, activation gradient maps or §3.2.1: path connecting two layers shows how input images are being forward-propagated through the network layers; Also see §3 or §3.2.2 or Figure 5 and the associated discussion), and
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. Figures 1-7 and the associated discussion; Also see §3.2 or §3.2.1 or §3.2.2 or §3.2.3 or §4).

Claims 2 and 12
Chung further discloses: wherein generating the position value for each sample of training data comprises performing a dimensionality reduction operation based on the plurality of portions of activation data (e.g. §3.1: reduction to be embedded in 2D or §3.2.3: using their 2D embedding view computed by t-SNE; See Figures 1, 2 and the associated discussion; EN: t-distributed stochastic neighbor embedding (t-SNE) is a well-known statistical method for visualizing high-dimensional data by giving each datapoint a location in a two or three-dimensional map, i.e. it performs dimensionality reduction). 

Claims 3 and 13
Chung further discloses: wherein a given portion of activation data comprises an N-dimensional vector, wherein N is a positive integer greater than two, and wherein the graphical user interface includes a two-dimensional projection of the plurality of portions of activation data (e.g. §3.2.3 or Figure 5 and the associated discussion; Also see §3 or Figures 2, 3, 5, 7 and the associated discussion; EN: t-SNE reduces dimensions of an high dimensional vector to project an embedding into 2D as shown in the figures). 

Claims 4 and 14
Chung further discloses: wherein generating the graphical user interface comprises generating a t-distributed stochastic neighbor embedding (t-SNE) map based on the plurality of portions of activation data (e.g. §3.2.3: activation maps explored using their 2D embedding view computed by t-SNE). 

Claim Rejections - 35 USC § 102
Claim(s) 1-20 is/are rejected under 35 U.S.C. §102(a)(1) as being anticipated by 
Ji (“Visual Exploration of Neural Document Embedding in Information Retrieval: Semantics and Feature Selection”)

Claim 1 (Independent)
Ji discloses: A computer-implemented method (e.g. §2.2: Python library or §4.1: design our system … computational experiences … human-computer interaction … computer science background; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the Python library (software application) used to improve computational experiences and human-computer interaction to be software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application on a computer, which meets this limitation) for analyzing how a neural network has been trained (e.g. §2.2: neural network … learns vector representations … trained to predict or §1: we use visual analytics to explore neural document embedding or §4.2: visual analytics tasks), the method comprising: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §1: neural document embedding model or §2.1: neural networks … where texts are mapped to vectors of real numbers or §3.1: Neural document embeddings are the final neuron states of the hidden layer; Also see §4.2; EN: as the final neuron states (values) of the hidden layer, the neural document embeddings read on the claimed activation data, and they are generated corresponding to the training document samples);
generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §4.3: visualize a configurable document map based on neural document embeddings … visualize dimension values across a set of documents or §5.1: map can adapt to reflect relationships and patterns in the new space or §5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized … document map is configurable in terms of the positioning and coloring of document points or Figures 2,3,4 and the associated discussion; EN: the described neural document embeddings for the training documents are the claimed activation data corresponding to the training data samples, and are used to generate a 2D document map with positioning and coloring of document points determined based on the neural document embeddings); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. §4.3 or §5.1 or §5.1.1 or Figures 2,3,4 and the associated discussion; EN: The document map us displayed to enable users to visualize the positions of sample training data in 2D). 


Claim 11 (Independent)
Ji discloses: A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor (e.g. §2.2: Python library or §4.1: design our system … computational experiences … human-computer interaction … computer science background; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the Python library (software application) used to improve computational experiences and human-computer interaction to be software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application on a computer, which meets this limitation) to analyze how a neural network has been trained (e.g. §2.2: neural network … learns vector representations … trained to predict or §1: we use visual analytics to explore neural document embedding or §4.2: visual analytics tasks) by performing the steps of: 
causing the neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §1: neural document embedding model or §2.1: neural networks … where texts are mapped to vectors of real numbers or §3.1: Neural document embeddings are the final neuron states of the hidden layer; Also see §4.2; EN: as the final neuron states (values) of the hidden layer, the neural document embeddings read on the claimed activation data, and they are generated corresponding to the training document samples); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on a position value generated for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §4.3: visualize a configurable document map based on neural document embeddings … visualize dimension values across a set of documents or §5.1: map can adapt to reflect relationships and patterns in the new space or §5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized … document map is configurable in terms of the positioning and coloring of document points or Figures 2,3,4 and the associated discussion; EN: the described neural document embeddings for the training documents are the claimed activation data corresponding to the training data samples, and are used to generate a 2D document map with positioning and coloring of document points determined based on the neural document embeddings; the document map us displayed to enable users to visualize the positions of sample training data in 2D). 

Claim 20 (Independent)
Ji discloses: A system, comprising: a memory storing a software application; and a processor that, when executing the software application (e.g. §2.2: Python library or §4.1: design our system … computational experiences … human-computer interaction … computer science background; One of ordinary skill in the art before the earliest effective filing date of the invention would have clearly understood the Python library (software application) used to improve computational experiences and human-computer interaction to be software program instructions stored in a non-transitory computer-readable medium such as RAM, disk, or cache and using a processor to execute the software application on a computer, which meets this limitation), is configured to perform the steps of: 
causing a neural network to execute an inference operation based on a plurality of samples of training data to generate a plurality of portions of activation data, wherein each sample of training data corresponds to a different portion of activation data (e.g. §1: neural document embedding model or §2.1: neural networks … where texts are mapped to vectors of real numbers or §3.1: Neural document embeddings are the final neuron states of the hidden layer; Also see §4.2; EN: as the final neuron states (values) of the hidden layer, the neural document embeddings read on the claimed activation data, and they are generated corresponding to the training document samples), and
generating a position value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §4.3: visualize a configurable document map based on neural document embeddings … visualize dimension values across a set of documents or §5.1: map can adapt to reflect relationships and patterns in the new space or §5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized … document map is configurable in terms of the positioning and coloring of document points or Figures 2,3,4 and the associated discussion; EN: the described neural document embeddings for the training documents are the claimed activation data corresponding to the training data samples, and are used to generate a 2D document map with positioning and coloring of document points determined based on the neural document embeddings); and 
generating a graphical user interface that displays each sample of training data positioned within the graphical user interface based on the position value generated for the sample of training data (e.g. §4.3 or §5.1 or §5.1.1 or Figures 2,3,4 and the associated discussion; EN: The document map us displayed to enable users to visualize the positions of sample training data in 2D). 

Claims 2 and 12
Ji further discloses: wherein generating the position value for each sample of training data comprises performing a dimensionality reduction operation based on the plurality of portions of activation data (e.g. §5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized). 

Claims 3 and 13
Ji further discloses: wherein a given portion of activation data comprises an N-dimensional vector, wherein N is a positive integer greater than two, and wherein the graphical user interface includes a two-dimensional projection of the plurality of portions of activation data (§5.1.1: with n-dimensional document embeddings produced by the model, we use t-SNE to reduce the dimensionality to two so that the document points can be placed by their 2D coordinates and a 2D document map is visualized or Figures 2,3,4 and the associated discussion; EN: t-SNE reduces dimensions of an N-dimensional vector to project an embedding into 2D as shown in the figures and described). 

Claims 4 and 14
Ji further discloses: wherein generating the graphical user interface comprises generating a t-distributed stochastic neighbor embedding (t-SNE) map based on the plurality of portions of activation data (e.g. §5.1.1: we use t-SNE to reduce the dimensionality to two … and a 2D document map is visualized). 

Claims 5 and 15
Ji further discloses: wherein generating the graphical user interface comprises:
ranking each sample of training data based on the position value generated for the sample of training data to produce a plurality of ranked samples of training data (e.g. §4.1: ranking … representations to encode essential features and underlying meanings or §4.3: rank dimensions … and identify salient dimensions or §5.1.3 ranks … to reflect their content importance … in interactive visual analytics; Also see §5.2.2); and 
positioning each ranked sample of training data within a grid (e.g. Figures 2,3,4 and the associated discussion). 

Claims 6 and 16
Ji further discloses: further comprising: 
generating a confidence value for each sample of training data based on at least one activation level included in the portion of activation data corresponding to the sample of training data (e.g. §5.1.3 scores content importance or §5.2.2: deviation score for a dimension); 
receiving a selection of a first confidence criterion via the graphical user interface (e.g. §5.1.4: Users can determine the value or distance threshold … meeting certain criteria); 
determining a subset of samples of training data having confidence values that meet the first confidence criterion (e.g. §5.1.4: retrieve documents meeting certain criteria); and 
updating the graphical user interface to remove all samples of training data that are not included in the subset of samples of training data (e.g. §5.1.4: Apply the selected dimensions to t-SNE, which will re-generate the document map encoding refined relationships and clusters in the new feature space, with both the coloring and positioning adapted).

Claim 7
Ji further discloses: further comprising: 
wherein determining the subset of samples of training data comprises identifying at least one sample of training data having a confidence value that is greater than a confidence threshold corresponding to the confidence criterion (e.g. §5.1.4: Users can determine the value or distance threshold … retrieve documents meeting certain criteria … Apply the selected dimensions to t-SNE, which will re-generate the document map encoding refined relationships and clusters in the new feature space, with both the coloring and positioning adapted; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that such criteria are met by being above/below a threshold).

Claim 8
Ji further discloses: further comprising: 
wherein determining the subset of samples of training data comprises identifying at least one sample of training data having a confidence value that is less than a confidence threshold corresponding to the confidence criterion (e.g. §5.1.4: Users can determine the value or distance threshold … retrieve documents meeting certain criteria … Apply the selected dimensions to t-SNE, which will re-generate the document map encoding refined relationships and clusters in the new feature space, with both the coloring and positioning adapted; EN: One of ordinary skill in the art before the earliest effective filing date of the invention would have recognized that such criteria are met by being above/below a threshold).

Claim 9
Ji further discloses:
wherein determining the subset of samples of training data comprises identifying at least one sample of training data corresponding to a portion of activation data that indicates an incorrect output of the neural network when the inference operation is executed (e.g. §3.2.2: training accuracy … users can adjust based on the training accuracy such as when the network is stuck in an undesirable local minimum or §4.1: at 30 epochs where the accuracy was quite low … filters belonging to a particular cluster capturing redundant patterns … not trained well enough to extract diverse patterns from the data).

Claims 10 and 17
Ji further discloses: further comprising: 
generating a confidence value for each sample of training data by determining a difference value between a first activation level included in the portion of activation data corresponding to the sample of training data and a second activation level included in the portion of activation data corresponding to the sample of training data (e.g. §4.1: ranking … representations encoding essential features and underlying meanings or §4.3: rank dimensions … and identify salient dimensions or §5.1.3 ranks to reflect content importance … in interactive visual analytics; Also see §5.2.2); and 
updating the graphical user interface to display each sample of training data based on the confidence value generated for the sample of training data (e.g. Figures 6, 7, 8 and the associated discussion). 

Claim 18
Ji further discloses: further comprising the steps of: 
receiving a logical expression via the graphical user interface (e.g. §7: input task specifications and trigger a training of the weights assigned to dimensions); 
evaluating the logical expression to generate an expression value for each sample of training data based on the portion of activation data corresponding to the sample of training data (e.g. §7: input task specifications and trigger a training of the weights assigned to dimensions); and 
updating the graphical user interface to display each sample of the training data based on the expression value generated for the sample of training data (e.g. Figures 6, 7, 8 and the associated discussion). 

Claim 19
Ji further discloses: wherein the step of updating the graphical user interface to display each sample of the training data comprises: 
ranking each sample of training data based on the expression value generated for the sample to produce a plurality of ranked samples of training data (e.g. §4.1: ranking … representations encoding essential features and underlying meanings or §4.3: rank dimensions … and identify salient dimensions or §5.1.3 ranks to reflect content importance … in interactive visual analytics; Also see §5.2.2); and 
displaying the plurality of ranked samples of training data (e.g. Figures 6, 7, 8 and the associated discussion). 

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on Monday, Tuesday, Thursday 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B.B./
Examiner, Art Unit 2127



/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127